Defendant has appealed from an order of the St. Lawrence Special Term of Supreme Court denying his motion to dismiss the complaint for failure to state facts sufficient to constitute a cause of action. The complaint alleges that plaintiff is the welfare officer of the town of Canton and that between November 29, 1938, and May 16, 1940, the town, through its welfare department, furnished relief to defendant and to members of defendant’s family for whose support defendant was liable, and that defendant now possesses personal property from which repayment may be had of the sums so advanced. The complaint states a good cause of action. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Bliss, Heffernan, Schenek and Foster, JJ.